Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 05, 2016

The Court of Appeals hereby passes the following order:

A16A0671. TERRY LEE SHERMAN v. STATE OF GEORGIA

      The Consent Motion For Remand To The Trial Court filed by the parties in this
case having been considered, the motion is hereby GRANTED and the case remanded
to the trial court pursuant to O.C.G.A. 17-10-1 (f).



                                       Court of Appeals of the State of Georgia
                                                                            04/05/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.